Title: To Thomas Jefferson from Joseph Moss White, 1 January 1801
From: Jefferson, Thomas
To: White, Joseph Moss



Sir
Danbury in Connecticut Janry. 1st. AD 1801

Having had the Care of the Post Office in this Place, as an assistant to my Brother who is the Post Master, here, I have observed that Samuel Morse the Printer, so long as he continued printing a New Paper in this Town was wont weekly to send one to You, which if received by you I doubt not you must have noticed Several Numbers Entitled, The InquirerAll upon the Subject of Religious Liberty, which appeared to me not only well, and pertinantly wrote: but also perfectly agreable to what it is said has been wrote by You in Your Notes on Virginia, as I have seen the same published in several New Papers, (for I have never had the Pleasure of seeing any of Your writings, except such extracts in News Papers &c lately made, on the one side to prove your being a Deist, and on the other to clear you from the Stigma:) as there appears such an agreement between what you & the inquires have wrote on this subject, and so perfectly consonant to my own thoughts on the same subject for more than 30 years past: I have for some Time been wishing you might see the same Persons thoughts on Religion itself: as it stands opposed to the reigning Religion not only of this: but of other Countries called Christian.
I have therefore at length ventured to send you herewith a Pamphlet wrote by him entitled The Bible needs no Apology &c which please to accept off, as a small Present, as well as token of my high esteem of your Person and Character: notwithstand all the calumny and reproach where with many have lately been endeavoring to load You, on account of what has been wrote by you on religious Liberty. Whether you may approve of the peculiar Tenets maintained in  the Pamphlet, or not; or whether a Deist, or not, I consider as unimportant Questions to me as they relate to You, in the high Station Providence seems to be alloting you for several Years yet to Come.In which I have the highest Confidence in you (from the acceptable Services which you have heretofore rendered in the several Publick offices you have sustained) that you will gain the approbation of not only the wise & Good but even of those who now seem inveterate enemies, by that wise, and Prudent Administration which I am perswaded will be pursued by you.
That this may be the Case, and that Harmony and amity thereby, may banish from the union those Feuds and Discords which of late seem to threaten such serious and fatal Evils to these heretofore Happy and flourishing States is the hearty wish, and prayer of your most obedient Humble Servant

Joseph Moss White


P.S. The Author of the Pamphlet I send you &c is Daniel Humphreys Esqr of Portsmouth N.H.—Brother to David; with whom I presume you must have had an acquantance.

